Douglas, J.,
concurring in judgment. I concur only in the judgment and in paragraph two of the syllabus. For the reasons expressed in my dissent in the recent case of Hoffman v. Davidson (1987), 31 Ohio St. 3d 60, 31 OBR 165, 508 N.E. 2d 958, I cannot concur in paragraph one of the syllabus.
In my view, the accrual date of a cause of action in medical malpractice for purposes of the pertinent statute of limitations should be either the date the physician-patient relationship for that condition terminates, or the date on which the patient discovers or reasonably should have discovered the malpractice. I do not consider the date of discovery of the resulting injury an acceptable accrual date as espoused by the majority. In many cases, the patient will be aware of the injury without having any reason to suspect malpractice. Thus, an accrual date tied only to discovery of the injury will often cut off the rights of malpractice victims prematurely and unfairly.
Sweeney, J., concurs in the foregoing opinion.